Citation Nr: 1143284	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-11 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh







INTRODUCTION

The Veteran served on active duty from July 1946 to November 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision of the RO in Chicago, Illinois.  The Veteran subsequently submitted new and material evidence in support of his claim in January 2009, which was prior to the expiration of the appeal period.  The claim was readjudicated in December 2009.  The Veteran perfected his appeal within one year of the December 2009 decision.  As such, the claim should be treated as having been active since the initial filing for service connection in June 2007.  38 C.F.R. § 3.156(b) (2011).  See also Buie v. Shinseki, 24 Vet. App. 242 (2010) (held that that a regional office decision becomes final 'only after the period for appeal has run,' and that '[a]ny interim submissions before finality must be considered by the VA as part of the original claim.')

The Veteran appeared before the undersigned during a travel board hearing in September 2011.  A transcript of the proceeding is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record supports a finding that degenerative joint disease of the lumbar spine was caused by an injury to the back in service. 


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was caused by service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In the present case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

In the present case, the Veteran claims that his current degenerative joint disease of the lumbar spine is related to an injury he sustained as a parachutist in service in September or October 1946.  Transcript (T.) page 4.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service treatment records are not available as they were consumed by the 1973 fire at the storage facility in St. Louis.  A formal finding of unavailability has been made.  However, during his hearing before the Board, the Veteran offered a detailed explanation of the event that occurred when he landed incorrectly after jumping out of an airplane during a training event in service.  T. pages 10-11.  He explained that at that time, he did not seek treatment because he wanted to do his duty and did not want to let down his buddies.  T. pages 4-5.  The Board finds the Veteran's statements both competent and credible.  Thus, Shedden element (2) has been met. 

Next, the Veteran has reported that he has experienced back pain since the training jump injury in service.  He reported that following service, he treated his pain with over the counter pain medication.  He also testified that he first saw a chiropractor for his back in 1950.  When he initially filed his claim, he also indicated that he sought treatment at the Westside VAMC in 1966-67.  

Post-service treatment records indicate treatment for, and a diagnosis of, degenerative joint disease of the lumbar spine as early as April 2004.  Further, the Veteran's primary care provider - a VA nurse practitioner, has indicated that she has treated him since February 2003 for his low back disorder.  

Regarding direct service connection, the Board acknowledges the large gap in time between the Veteran's service discharge and his first documented treatment records in 2004.  However, the Board has considered the Veteran's statements and sworn testimony regarding continuity of symptomatology and that he self-medicated with over-the-counter medications as well as seeking occasional treatment for his low back pain.  The Board finds the Veteran competent to report his symptoms as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board finds that the Veteran's statements that he has had back pain since service to be credible despite the presence of post-service treatment records for other disorders that did not include back pain and one treatment record where he specifically denied having back pain during the treatment visit. 

Weighing in favor of the Veteran's claim is positive opinion from his VA primary care provider dated in January 2009.  Specifically, his primary care provider opined that his current lumbar spine degeneration occurred many years ago and that it is likely that this condition occurred while he was on active duty 60 years ago.  She also noted that the Veteran explained to her that part of his active duty involved jumping from airplanes to the ground which most certainly began his long chronic complaints.  She clearly attributes the traumas related to parachute jumps to the Veteran's eventual development of the degenerative joint disease of the lumbar spine.  Thus, Shedden element (3) has been met. 

That said, the Board finds no adequate basis to reject the competent medical evidence and the VA medical opinion of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  There is no competent medical opinion weighing against the findings made by the Veteran primary care provider.  Indeed, and rather curiously, the RO never addressed the January 2009 report or its favorable findings.  It merely listed the report as part of the evidence and focused on the lack of history of treatment.  

Accordingly, the Board finds the evidence is at least in equipoise and resolves any doubt in the Veteran's favor.  Service connection for degenerative joint disease of the lumbar spine is granted.  




ORDER

Service connection for degenerative joint disease of the lumbar spine is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


